Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/02/2021.
Claims 1, and 3-20 are allowed in this office action.

Allowable Subject Matter
Claims 1, and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A folding roller comprising: a cylindrical sleeve having a rotation axis, an outer surface and an inner surface delimiting an axial cavity of the cylindrical sleeve; an inner body axially extending in the axial cavity of the cylindrical sleeve, the cylindrical sleeve arranged so as to rotate around the inner body; a suction chamber inside the cylindrical sleeve; a plurality of suction holes extending from the outer surface up to the inner surface of the cylindrical sleeve; wherein the suction holes are arranged according to longitudinal alignments that are substantially parallel to the rotation axis of the cylindrical sleeve and angularly spaced apart with respect to one another; wherein inside the suction chamber a plurality of stationary shutters are arranged, spaced from one another along the rotation axis of the cylindrical sleeve, each shutter having a closing surface co-acting with the inner surface of the cylindrical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731